DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abel-Hady et al. (US 2018/0017288).
	Per claim 21, Abdel-Hady teaches a method of operating a thermal fluid system (i.e. 100 of Abdel-Hady), the method comprising: controlling the flow of fluid through a fluid heating element (i.e. 108 of Abdel-Hady) arranged in a fixed position relative to and at a focal axis of a curved reflective surface (i.e. surface of 102 and 104 of Abdel-Hady) (i.e. paragraph 0053 of Abdel-Hady) (to clarify, when the system is static the fluid heating element 108 will be fixed in its position relative to the curved reflective surface); receiving sensor data from a sensor (i.e. 150 of Abdel-Hady) configured for sensing the temperature of the fluid heating element, comparing the sensor data to a threshold (i.e. paragraph 0087 of Abdel-Hady).
if the sensor data exceeds the threshold”, applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). (see NF mailed 02/14/2017 for 14376890 for an example (i.e. claim 1)).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Abel-Hady et al. (US 2018/0017288) in view of Kopp (US 2012/0085831).
	Per claim 1, Abdel-Hady teaches a thermal fluid system (i.e. 100 of Abdel-Hady) a fluid heating device (i.e. 102 and 104 of Abdel-Hady) configured to heat a fluid (i.e. “heat transfer fluid”, paragraph 0054, line 5-6 of Abdel-Hady) circulated therethrough, comprising: a reflective surface (i.e. surface of 102 and 104 of Abdel-Hady) configured to focus sunlight from a sun on a focal axis (i.e. paragraph 0053 of Abdel-Hady); a fluid heating element (i.e. 108 of Abdel-Hady) arranged in a fixed position relative to the reflective surface (i.e. surface of 102 and 104 of Abdel-Hady) along the focal axis (to clarify, when the system is static the fluid heating element 108 will be fixed in its position relative to the curved reflective surface); a controller (i.e. 130 of Abdel-Hady) configured to control the position of the fluid heating device relative to the sun (i.e. paragraph 0079 of Abdel-Hady); and 
a sensor (i.e. 150 of Abdel-Hady) configured for sensing the temperature of the fluid heating element; wherein, if the sensor exceeds a threshold value, the controller directs the fluid heating device away from the sun (i.e. paragraph 0087 of Abdel-Hady) but fails to explicitly teaches initiating the action of directing the heating device away from the sun if the sensors reaches or nears the threshold.
	However, it is old and well known to initiate an action when a sensor reaches or nears a threshold value.  For example, Kopp teaches thermal fluid system wherein an .
	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abel-Hady et al. (US 2018/0017288) in view of Kopp (US 2012/0085831) as applied to the claims above and further in view of Said et al. (2015/0300702).
	Per claim 4, Abdel-Hady meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Abdel-Hady fails to explicitly teach a cooling subsystem, wherein the cooling subsystem comprises an absorption cooling system.
However, Said teaches a thermal fluid system including a cooling subsystem (i.e. 100 of Said), wherein the cooling subsystem (i.e. 100 of Said) comprises and absorption cooling system (i.e. “absorption refrigeration system”, paragraph 0012, line 1 of Said) for providing low evaporator temperatures while using less expensive energy generating sources (i.e. paragraph 0036, lines 8-10 of Said).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cooling subsystem, wherein the cooling subsystem comprises an absorption cooling system, as taught by Said in the invention of Abdel-Hady, in order to advantageously provide low evaporator temperatures while using less expensive energy generating sources (i.e. paragraph 0036, lines 8-10 of Said).
Per claim 9, Abdel-Hady meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Abdel-Hady fails to explicitly teach a solar electric device configured to collect and store solar energy.  However, Said teaches a thermal fluid system comprising a solar electric device (i.e. 732 of Said) configured to collect and store solar energy (i.e. via solar panels 730 of Said) for providing an economical cooling system (i.e. paragraph 0038, lines 19-20 of Said).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a solar electric device configured to collect and store solar energy, as taught by Said in the invention of Abdel-Hady, in order to advantageously provide an economical cooling system (i.e. paragraph 0038, lines 19-20 of Said).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abel-Hady et al. (US 2018/0017288) in view of Flick (US 8,125,009).
	Per claim 10, Abdel-Hady, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Abdel-Hady, as modified, fails to explicitly teach an electric heating device operable by stored solar energy.
	However, Flick teaches a refrigeration system wherein an electric heating device (i.e. 31 of Flick) is operable by stored solar energy (i.e. 32 of Flick) which provides a rechargeable power source (i.e. column 2, lines 41-42 of Flick). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an electric heating device operable by stored solar energy, as taught by Flick in the invention of Abdel-Hady, as modified, in order to advantageously provide a rechargeable power source (i.e. column 2, lines 41-42 of Flick), thereby reducing the operating cost of the system.
Response to Arguments
	In regards to the applicant’s argument on page 4, that Abdel-Hady does not teach the fluid heat element arranged in a fixed position relative to and at a focal axis of the curved reflective surface; the examiner respectfully disagrees.  In the static, non-moving, state shown in figure 1 and 2 of Abdel-Hady; the fluid heating element (108) is at a “fixed position” “relative” to and at a focal axis of the curved reflective surface.  Therefore the argument is not persuasive and the rejection remains.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763